*41Dissenting Opinion by
Judge Barbieri:
Regretfully, I must dissent.
In both Chacko v. Unemployment Compensation Board of Review, 49 Pa. Commonwealth Ct. 48, 410 A.2d 418 (1980) and Strokes v. Unemployment Compensation Board of Review, 29 Pa. Commonwealth Ct. 584, 372 A.2d 485 (1977), aff’d 487 Pa. 448, 404 A.2d 854 (1980) we specifically found the conduct at issue here to be disqualifying willful misconduct, and these cases, in my view, are controlling here. While the majority would distinguish this case on the basis that the claimant here wished to transfer to another job, I know of no authority, nor do I believe, that a claimant’s simple desire, without a corresponding legal or contractual right, to transfer into a new job, authorizes him or her to engage in willful conduct which requires his or her dismissal from the position he or she no longer likes. Such a desire, in my view, is simply the motive behind, and not an excuse for, the disqualifying willful misconduct.
I similarly do not believe that the federal Privacy Act statement found on the Nuclear Control Operator certification application form is of any relevance here, ■since that statement merely states the obvious fact that an applicant does not have to disclose his or her medical history if he or she does not wish to comply with the necessary requirements for the issuance of a certificate. Similar “privacy rights,” of course, are applicable to individuals who do not wish to meet the minimum requirements for the issuance of a driver’s license or a nursing certificate. The failure to comply with these necessary requirements, absent a reasonable excuse, however, still constitutes disqualifying willful misconduct, Chacho; Strohes. I would therefore reverse.